PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov







In re of
FIDERER et al.
Application No. 16/592,405
Filed: October 03, 2019
Attorney Docket No. 090498.1096
:
:
:   DECISION ON REQUEST FOR 
:   REFUND
:



This is a decision on the Request for Refund filed October 21, 2020.  

The request is DISMISSED.
Applicant files the above request for refund of $840.00 stating, “On May 22, 2020 applicant responded and paid fees which were deemed inadequate.  Applicant submits that the response filed satisfies the required reply and that a refund is due”.
In view of the above and a review of the Office finance records for the above-identified application, the request for refund of $840.0 cannot be granted.  The applicant is not entitled to a refund because all fees were paid as required on May 22, 2020.
Telephone inquiries concerning this decision should be directed to the undersigned at (571) 272-4231.  
	

/Michelle R. Eason/
Michelle R. Eason 
Lead Paralegal Specialist
Office of Petitions